EXHIBIT 10.1




EMPLOYEE AGREEMENT AMENDMENT




THIS AGREEMENT (the “Agreement”) is made and entered into on August 29, 2013 by
and between Lightwave Logic, Inc., a Nevada Corporation (the “Company”), located
at 111 Ruthar Dr., Newark, Delaware 19711; and Thomas E. Zelibor (“Employee”).




1.

This Agreement amends that certain Employee Agreement dated May 1, 2012, made
and entered into by the parties hereto (the “Employee Agreement”). Capitalized
terms herein have the same meaning as used in the Employee Agreement, unless
otherwise noted.




2.

Effective September 1, 2013, Paragraph 4.1 of Article Four is deleted in its
entirety and replaced with the following:




4.1. Base Compensation. For all services rendered by Employee under this
Employee Agreement, the Company agrees to pay Employee the rate of $18,750 per
month, which shall be payable to Employee not less frequently than monthly, or
as is consistent with the Company’s practice for its other employees.




3.

All other provisions of the Employee Agreement remain in full force and effect,
other than any provision that conflicts with the terms and spirit of this
Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




 

 

LIGHTWAVE LOGIC, INC.:

 

 

 

 

 

 

 

 

/s/ Vicki Clark

 

By:

/s/ James S. Marcelli

(Witness signature)

 

 

James S. Marcelli, President

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ Vicki Clark

 

/s/ Thomas E. Zelibor

(Witness signature)

 

Thomas E. Zelibor






